SILBERMAN, Judge.
Tjavi Devon McKnight appeals his convictions and sentences for sale of cocaine within 1000 feet of a school and possession of cocaine. We affirm his convictions and sentences without discussion but remand for correction of a scrivener’s error on the written judgment.
The written judgment incorrectly shows the conviction in count two as the originally charged offense of possession of cocaine with intent to sell within 1000 feet of a school. But the record reflects that McKnight: was adjudicated guilty ■ of the third-degree felony of simple possession of cocaine on count two. Therefore, we remand for correction of the scrivener’s error on the written judgment on count two to correctly reflect a conviction for simple possession of cocaine. See Harrell v. State, 76 So.3d 353 (Fla. 2d DCA 2011); Mann v. State, 62 So.3d 1240 (Fla. 2d DCA 2011).
Affirmed; remanded with instructions.
LUCAS and BADALAMENTI, JJ., concur.